DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0073795, on June 17, 2020. 

Response to Amendments and Arguments
The present Office Action is in response to Applicant’s amendment/request for reconsideration submitted on August 23, 2022, hereinafter “Reply”, after non-final rejection of May 24, 2022, hereinafter “Non-Final Rejection”.  Claims 1-2, 4-5, 7-8, 10, 12-15, and 17 were amended, and no claims were cancelled nor added.  Claims 1-18 remain pending in the application.
The Reply has been fully considered, with the examiner’s response set forth below.
(1)	Due to the amendments to the drawings, the drawings objections are withdrawn.
(2)	Due to the amendments to the specification, the specification objections are withdrawn.
(3)	Due to the amendments to the claims, the claims objections are withdrawn, except for the claim objections below that were not addressed in the Reply.
(4)	Due to the amendments to the claims, the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
(5) 	Applicant’s arguments with respect to claims 1, 8, and 13 and dependent claims thereof on pp. 12-17 of the Reply have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(6)	Another iteration of claim analysis has been made due to the amendments to the claims in the Reply. Refer to the corresponding sections of the claim analysis below for details. 

Claim Objections
Claims 8 and 12-13 are objected to because of the following informalities:
In claim 8, line 8, “after encoding” may be amended to “after the encoding” to follow proper antecedent basis.  (Emphasis added.)  
In claim 12, line 5, “the select map unit” may be amended to “the encoded select map unit” to follow proper antecedent basis.  (Emphasis added.)  
In claim 13, lines 6-7, “after encoding” may be amended to “after the encoding” to follow proper antecedent basis.  (Emphasis added.)  
Claims with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1, 8, and 13, the amended claims recite a limitation of “wherein the normal read command is a command to read data received from the host and written to the nonvolatile memory, and includes second map data that is different from the first map data”.  However, the limitation contains subject matter which was not described in the specification as filed.  In other words, the specification (e.g., [0097]) does not clearly contain the support for the limitation added in the claim amendment to describe that the normal read command 1) is a command to read data received from the host and written to the nonvolatile memory and 2) includes second map data that is different from the first map data.

Regarding claims 2-7, 9-12, and 14-18, the claims depend on independent claims 1, 8, and 13, and do not overcome the deficiency thereof.  Therefore, the dependent claims are rejected based on the same reason stated above for the rejection of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 11-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaburaki et al. (US 2019/0235762 A1), hereinafter “Kaburaki”, in view of Cosby et al. (US 2018/0335975 A1), hereinafter “Cosby”.

Regarding claim 1, Kaburaki teaches:
A storage device comprising: 
a nonvolatile memory configured to store map data; and  (FIG. 1; “[0061] The NAND flash memory 5 [nonvolatile memory] stores user data 6, and management information such as a logical-to-physical address translation table (L2P table) 7. The logical-to-physical address translation table 7 is hereinafter simply referred to as an address translation table 7 [map data]”)
a controller configured to divide first map data to be uploaded to a host among the map data into a plurality of map units and to process a normal read command queued in a command queue, wherein the processing of the normal read command is after encoding a first map unit of the plurality of map units and before encoding a next map unit, among the plurality of map units, to be encoded after the encoding of the first map unit is completed,  (FIGs. 1-6, 8-9; [0070], [0095], [0107], “[0076] … the controller 4 can store at least a part of the address translation table 7 [map data] into the device usage region 22B as address translation table [first map data] cache 31”, “[0104] The address translation table [first map data] cache 31 includes plural (m) entries, i.e., plural cache lines L0 to Lm-1. Each of the cache lines L0 to Lm-1 includes plural (n) sub-lines SL0 to SLn-1 [plurality of map units]”, “[0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines [plurality of map units] included in the corresponding cache line”, “[0148] FIG. 8 is a sequence diagram illustrating a processing sequence of cache control processing executed by the controller 4 in a case of a cache line hit (i.e., bitmap miss) in a data read operation. [0149] The host CPU 21 transmits a read command to the controller 4 of the storage device 3 via the host controller 23 (steps S401 and S402). When the controller 4 receives the read command from the host 2, the controller 4 refers to the address translation table cache tag 32 (step S403), and determines whether the address translation table cache 31 is in a state of cache hit, cache line hit (also called bitmap miss), or cache miss, based on the reference result (step S404). [0150] In a case of the cache line hit (bitmap miss), the controller 4 reads the table data for of sub-line [map unit] that includes the physical address corresponding to a logical address included in the read command, from the address translation table 7 [map data] in the NAND flash memory 5 (steps S405 and S406). The controller 4 transfers the table data to a specific sub-line [map unit] in the cache line that is hit by the cache line hit. This specific sub-line [map unit] is specified by the value of the sub-line index of this logical address. [0151] The controller 4 updates the bitmap flag associated with the specific sub-line [map unit] in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”, [0148]-[0156]; For illustrative purpose, using FIG. 9 as an example, a first map unit is considered to be sub-line SL2 of the cache line L1.  The encoding of the sub-line SL2 [first map unit] is considered to include determining a value of the bitmap flag b2 corresponding to the sub-line SL2 [first map unit], e.g., from a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”) in a case of the cache line hit (bitmap miss); A normal read command is considered to be processed when user data designated by the logical address in the read command is read from the NAND flash memory 5 (steps S409 and S410) and the controller 4 subsequently transmits the user data to the host CPU 21 via the host controller 23 (steps S411 and S412) in FIG. 8.  Note that the processing of the read command (steps S410-S412) occurs after the encoding of the sub-line SL2 [first map unit] using the determination of the value of the bitmap flag b2 (Step S408) as shown in FIG. 8.  The processing of the read command (steps S410-S412) also occurs before encoding of another sub-line [next map unit] when the next cache line hit (bitmap miss) occurs that requires a determination of a value for the another sub-line [next map unit], e.g., from a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”).  Note also that limitations of “to be uploaded to a host among the map data” and “to be encoded after encoding of the first map unit is completed” are considered to be intended use limitations and thus are not given weight since intended use limitations would not distinguish a claimed apparatus from a prior art apparatus that satisfies all the structural limitations of the claimed apparatus and so the intended use limitation does not impose any limit on the interpretation of the claim; furthermore, the controller 4 is capable of performing the uploading of the address translation table 7 [map data] to the host 2 (see [0076]) and the encoding of the another sub-line [next map unit] after the encoding of the sub-line SL2 [first map unit] is completed)
wherein the normal read command is a command to read data received from the host and written to the nonvolatile memory, and includes second map data that is different from the first map data.  (FIGs. 1-6, 8-9; “[0061] The NAND flash memory 5 [nonvolatile memory] stores user data 6”, “[0149] The host CPU 21 transmits a read command to the controller 4”;  The normal read command is considered to be a command that is processed when user data designated by the logical address in the read command is read from the NAND flash memory 5 and the controller 4 subsequently transmits the user data to the host CPU 21.  The user data is data from the host CPU 21 and is stored in the NAND flash memory 5.)

Kaburaki teaches a normal read command but does not teach a normal read command queued in a command queue; the normal read command includes second map data that is different from the first map data.  

However, Cosby teaches:
a normal read command queued in a command queue;  (FIGs. 1A-2, 7; “[0020] … a host data storage command (or simple “host command”) that describes a desired data transaction, such as a transaction to read data from data storage”, “[0092] … The queue may include one or more host commands [normal read command]”)
the normal read command includes second map data that is different from the first map data.  (FIGs. 1A-2, 7; “[0016] … a host data storage command [normal read command] that includes … a host memory pointer range [second map data]”, [0020]-[0021], “[0025] … the LBA range in each disk data storage command is mapped [first map data] to a corresponding portion of the host memory pointer range”; Note that the host memory pointer range is different from the mapping information between the LBA range and the corresponding portion of the host memory pointer range.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaburaki to incorporate the teachings of Cosby to provide a memory system of Kaburaki having a controller that manages a cache, with a data storage system of Cosby that processes a host data storage command having a host memory pointer range for a transaction to read data from data storage.  Doing so with the system of Kaburaki would allow a host data storage command that includes a host memory pointer range to be translated into a plurality of disk data storage commands, wherein each disk data storage command is uniquely identified with a disk namespace on one of a plurality of non-volatile memory devices.  (Cosby, [0004])

Regarding claims 8 and 13, the claimed method and the claimed controller comprise substantially the same steps or elements as those in claim 1.  Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above.

Further regarding claim 8, Kaburaki further teaches:
sequentially reading the plurality of map units and encoding the map units. (FIGs. 1-6, 8-9; [0153], “[0154] In FIG. 9, a hatched portion in the cache line represents a sub-line [map unit] in which the table data is already transferred, and a non-hatched portion represents a sub-line [map unit] in which the table data is not yet transferred. The sub-line [map unit] in which the table data is already transferred is also referred to as “transferred sub-line”. In bitmap flag fields (b0 to b511), the hatched portion represents the bitmap flag newly updated to a value indicative of validity (for example, “1”). [0155] In FIG. 9, it is assumed that a specific line in the address translation table 7 corresponding to a logical address (for example, LBA) in a read command is mapped to a cache line L1 and that only sub-line SL0 [map unit] (i.e., the hatched portion) of the cache line L1 is the transferred sub-line [map unit] … [0156] The controller 4 reads the table data of one sub-line [map unit] that includes the physical address corresponding to the logical address in the read command, from the address translation table 7 in the NAND flash memory 5, and transfers the only table data to the sub-line SL2 [map unit] of the cache line L1. Then, the controller 4 updates the bitmap flag (b2) corresponding to the sub-line SL2 [map unit] of the cache line L1, from a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”)”; Note that the sub-line SL0 [map unit] is read and transferred from the address translation table 7 in the NAND flash memory 5 and then sequentially the sub-line SL2 [map unit] is read and transferred.  The encoding of the sub-lines [map units] are performed by setting the corresponding bitmap flags of the sub-lines [map units] to a value indicative of invalidity (for example, “0”) to a value indicative of validity (for example, “1”))

Further regarding claim 13, Kaburaki further teaches:
a first core configured to serve as an interface with a host; and  (FIGs. 1-6, 8-9; “[0082] The host interface 11 [first core] functions as a circuit which receives various commands such as a write command and a read command from the host 2.”)
a second core (FIGs. 1-6, 8-9; [0070], [0076], [0095], [0107], [0148]-[0156], “[0081] The controller 4 may include a host interface 11, CPU 12, RAM 13, a backend unit 14, dedicated hardware (HW) 15”; Note that a second core is considered to include a portion of the controller 4, such as, the CPU 12, the backend unit 14, the dedicated hardware (HW) 15, etc.  The controller 4 is considered to perform the functions recited in the claim as described above in the rejection of claim 1)

Regarding claim 3, the combination of Kaburaki teaches the storage device according to claim 1.

Kaburaki further teaches:
a memory including a valid map data bitmap composed of bits indicating validity or invalidity of the encoded map units, respectively.  (FIGs. 1-6, 8-9; “[0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines included in the corresponding cache line”, “[0151] The controller 4 updates the bitmap flag associated with the specific sub-line in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”; a valid map data bitmap is considered to include the plural bitmap flags (n bits) 32B)

Regarding claim 16, the claimed controller comprises substantially the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

Regarding claim 4, the combination of Kaburaki teaches the storage device according to claim 3.

Kaburaki further teaches:
wherein, for each of the plurality of map units, the controller sets a corresponding bit among the bits of the valid map data bitmap to indicate that encoding of a corresponding map unit among the plurality of map units is completed.  (FIGs. 1-6, 8-9; “[0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines [map units] included in the corresponding cache line”, “[0151] The controller 4 updates the bitmap flag [corresponding bit] associated with the specific sub-line [map unit] in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”; the valid map data bitmap is considered to include the plural bitmap flags (n bits) 32B.  Note also that a limitation of “to indicate that encoding of a corresponding map unit among the plurality of map units is completed” is considered to be intended use limitations and thus is not given weight due to the similar reasons provided above)

Regarding claim 17, the claimed controller comprises substantially the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

Regarding claim 5, the combination of Kaburaki teaches the storage device according to claim 4.

Kaburaki further teaches:
wherein, for each of the encoded map units, the controller is further configured to clear the set bit of the corresponding encoded map unit when map information therein changes after the corresponding map unit is encoded.  (FIGs. 1-6, 8-9; “[0195] The controller 4 invalidates the replacement target cache line by setting the valid bit (VB) [set bit] corresponding to the replacement target cache line to a value indicative of invalidity (for example, “0”), and further invalidates all of the sub-lines in the replacement target cache line by clearing all of the bitmap flags to a value indicative of invalidity (for example, “0”) (step S31)”)

Regarding claim 18, the claimed controller comprises substantially the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 6, the combination of Kaburaki teaches the storage device according to claim 1.

Kaburaki further teaches:
a memory including a first buffer and a second buffer.  (FIGs. 1-6, 8-9; “[0087] … the RAM 13 [memory] is used as an address translation table cache tag 32”, “[0109] The address translation table cache tag 32 [second buffer] includes m entries corresponding to the cache lines L0 to Lm-1 of the address translation table cache 31 [first buffer]. In m entries, m tags 32A indicating which regions of the address translation table 7 are stored in the cache lines L0 to Lm-1, are stored… [0110] Furthermore, each of the entries of the address translation table cache tag 32 includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines included in the corresponding cache line…”)

Regarding claim 7, the combination of Kaburaki teaches the storage device according to claim 6.

Kaburaki further teaches:
wherein the controller is further configured to read one of the plurality of map units from the nonvolatile memory, store the read map unit in the first buffer, encode the read map unit stored in the first buffer, and store the encoded map unit in the second buffer.  (FIGs. 1-6, 8-9; “[0087] … the RAM 13 [memory] is used as an address translation table cache tag 32”, “[0109] The address translation table cache tag 32 [second buffer] includes m entries corresponding to the cache lines L0 to Lm-1 of the address translation table cache 31 [first buffer]. In m entries, m tags 32A indicating which regions of the address translation table 7 are stored in the cache lines L0 to Lm-1, are stored… [0110] Furthermore, each of the entries of the address translation table cache tag 32 [second buffer] includes plural bitmap flags (n bits) 32B respectively corresponding to plural (n) sub-lines [map units] included in the corresponding cache line…”;  Note that the encoded map unit is considered to be one of the sub-lines [map units] that has a value set for one of the bitmap flags (n bits) 32B)

Regarding claim 11, the combination of Kaburaki teaches the operating method according to claim 8.

Kaburaki further teaches:
wherein the encoding of the map units comprises: setting a bit corresponding to the encoded select map unit among bits of a valid map data bitmap to indicate that the select map unit has been encoded.  (FIGs. 1-6, 8-9; “[0151] The controller 4 updates the bitmap flag associated with the specific sub-line [encoded select map unit] in the cache line that is hit by the cache line hit to a value indicative of validity (for example, “1”) (step S408).”)

Regarding claim 12, the combination of Kaburaki teaches the operating method according to claim 11.

Kaburaki further teaches:
determining whether map information of the encoded select map unit has changed after the encoding; and  (FIGs. 1-6, 8-9; “[0166] … The controller 4 determines the cache line to be replaced (i.e., replacement target cache line). It is assumed here that the cache line L2 is determined as the replacement target. [0167] … In this case, the controller 4 updates the valid bit corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”) and then clears all of the bitmap flags corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”).”)
clearing the set bit corresponding to the select map unit to indicate that the map information thereof has changed.  (FIGs. 1-6, 8-9; “[0166] … The controller 4 determines the cache line to be replaced (i.e., replacement target cache line). It is assumed here that the cache line L2 is determined as the replacement target. [0167] … In this case, the controller 4 updates the valid bit [set bit] corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”) and then clears all of the bitmap flags corresponding to the cache line L2 to a value indicative of invalidity (for example, “0”).”)

Claims 2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaburaki et al. (US 2019/0235762 A1), hereinafter “Kaburaki”, in view of Cosby et al. (US 2018/0335975 A1), hereinafter “Cosby”, as applied to claims 1 and 13 above, and further in view of Cariello (US 2022/0004489 A1), hereinafter “Cariello”.

Regarding claim 2, the combination of Kaburaki teaches the storage device according to claim 1.

The combination of Kaburaki does not teach wherein, when all of the plurality of map units are completely encoded, the controller transmits the encoded map unit to a host.

However, Cariello teaches:
wherein, when all of the plurality of map units are completely encoded, the controller transmits the encoded map units to the host.  (FIGs. 1-3; “[0017] … L2P regions [map units] and sub-regions can be ranges in the logic space. For example, a 64 GB storage system can be divided into 64 1 GB regions [map units]. A 1 GB region [map units] can be divided into 16 sub-regions of 64 MB. If each LBA is 4 kB of data, a sub-region can be formed by 16,384 consecutive LBA, and a region [map units] can be formed by 262,144 consecutive LBA. Such numbers, ranges, and sizes are illustrative, and in other examples, other numbers, ranges, and sizes can be used. Active regions [map units] or sub-regions can include regions or sub-regions currently managed by the control circuitry”, “[0021] … The memory controller 111”, “[0033] When a storage system notifies a host device that L2P information should be updated in a response information unit, a sense data area can be used to indicate which P region [map units] should be active or inactive”; the encoded map units are considered to include the L2P information and additional information, such as a response information unit and a sense data area can be used to indicate which P region [map units] should be active or inactive)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Cariello to provide a memory system of Kaburaki having a controller that manages a cache, with a storage system of Cariello having a memory controller that provides a response to a host based on a logical-to-physical (L2P) map associated with L2P regions.  Doing so with the system of Kaburaki would provide an improved host L2P information refresh protocol configured to increase system performance and efficiency.  (Cariello, [0018])

Regarding claim 14, the combination of Kaburaki teaches the controller according to claim 13.

The combination of Kaburaki does not teach wherein, when all of the plurality of map units are completely encoded, the second core transmits, to the first core, information indicating that the encoding of the map data to be uploaded has been completed.

However, Cariello teaches:
wherein, when all of the plurality of map units are completely encoded, the second core transmits, to the first core, information indicating that the encoding of the first map data to be uploaded has been completed.  (FIGs. 1-3; “[0017] … L2P regions [map units] and sub-regions can be ranges in the logic space. For example, a 64 GB storage system can be divided into 64 1 GB regions [map units]. A 1 GB region [map units] can be divided into 16 sub-regions of 64 MB. If each LBA is 4 kB of data, a sub-region can be formed by 16,384 consecutive LBA, and a region [map units] can be formed by 262,144 consecutive LBA. Such numbers, ranges, and sizes are illustrative, and in other examples, other numbers, ranges, and sizes can be used. Active regions [map units] or sub-regions can include regions or sub-regions currently managed by the control circuitry”, “[0021] … The memory controller 111”, “[0033] When a storage system notifies a host device that L2P information should be updated in a response information unit, a sense data area can be used to indicate which P region [map units] should be active or inactive”; Note that the encoding of the first map data is considered to include the L2P information and additional information, such as a response information unit and a sense data area can be used to indicate which P region [map units] should be active or inactive.  The first core is considered to include a portion of the memory controller 111 that interfaces with the host device 105 via the interface 115.  The second core is considered to include another portion of the memory controller 111 that performs the encoding of the first map data.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Cariello to provide a memory system of Kaburaki having a controller that manages a cache, with a storage system of Cariello having a memory controller that provides a response to a host based on a logical-to-physical (L2P) map associated with L2P regions.  Doing so with the system of Kaburaki would provide an improved host L2P information refresh protocol configured to increase system performance and efficiency.  (Cariello, [0018])

Regarding claim 15, the combination of Kaburaki teaches the controller according to claim 14.

Cariello further teaches:
wherein the first core is further configured to transmit the encoded first map data to be uploaded to the host on the basis of the information received from the second core.  (FIGs. 1-3; “[0017] … L2P regions and sub-regions can be ranges in the logic space. For example, a 64 GB storage system can be divided into 64 1 GB regions. A 1 GB region can be divided into 16 sub-regions of 64 MB. If each LBA is 4 kB of data, a sub-region can be formed by 16,384 consecutive LBA, and a region can be formed by 262,144 consecutive LBA. Such numbers, ranges, and sizes are illustrative, and in other examples, other numbers, ranges, and sizes can be used. Active regions or sub-regions can include regions or sub-regions currently managed by the control circuitry”, “[0021] … The memory controller 111”, “[0033] When a storage system notifies a host device that L2P information should be updated in a response information unit, a sense data area can be used to indicate which P region should be active or inactive”; Note that the encoded first map data is considered to include the L2P information and additional information, such as a response information unit and a sense data area that can be used to indicate which P region should be active or inactive, which can be generated by the second core.  The first core is considered to include a portion of the memory controller 111 that interfaces with the host device 105 via the interface 115 to notify the host device 105 of the L2P information and the additional information.  The second core is considered to include another portion of the memory controller 111 that generates the encoded first map data described above, which is to be notified to the host device 105 via the first core.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Cariello to provide a memory system of Kaburaki having a controller that manages a cache, with a storage system of Cariello having a memory controller that provides a response to a host based on a logical-to-physical (L2P) map associated with L2P regions.  Doing so with the system of Kaburaki would provide an improved host L2P information refresh protocol configured to increase system performance and efficiency.  (Cariello, [0018])

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaburaki et al. (US 2019/0235762 A1), hereinafter “Kaburaki”, in view of Cosby et al. (US 2018/0335975 A1), hereinafter “Cosby”, as applied to claim 8 above, and further in view of Balluchi et al. (US 2021/0334205 A1), hereinafter “Balluchi”.

Regarding claim 9, the combination of Kaburaki teaches the operating method according to claim 8.

The combination of Kaburaki does not teach wherein the encoding of the map units comprises: reading a select one of the plurality of map units from the nonvolatile memory and storing the read map unit in a map loading buffer; and reading the select map unit from the map loading buffer and encoding the select map unit.

However, Balluchi teaches:
wherein the encoding of the map units comprises: 
reading a select one of the plurality of map units from the nonvolatile memory and storing the read map unit in a map loading buffer; and (FIGs. 1-4; [0018], [0029], “[0040] … At operation 306, host-resident FTL manager component 113 performs a read operation to retrieve one or more translation layer entries [map units] stored in FTL mapping table 135 on memory device 130 [nonvolatile memory]. Those one or more translation layer entries are associated with the one or more sub-regions of the logical address space indicated in operation 304. At operation 308, host-resident FTL manager component 113 receives the FTL mapping information including the one or more translation layer entries from memory device 130. As described above, each translation layer entry includes the physical address of a corresponding logical block address in the identified sub-regions. At operation 310, host-resident FTL manager component 113 sends, to host system 120, a response to the host-resident translation layer read buffer command. In one embodiment, the response includes the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory]. Host system 120 can store the one or more translation layer entries in the host-resident FTL mapping table 125”; note that a map loading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory])
reading the select map unit from the map loading buffer and encoding the select map unit.  (FIGs. 1-4; [0018], [0029], “[0040] … At operation 306, host-resident FTL manager component 113 performs a read operation to retrieve one or more translation layer entries [map units] stored in FTL mapping table 135 on memory device 130 [nonvolatile memory]. Those one or more translation layer entries are associated with the one or more sub-regions of the logical address space indicated in operation 304. At operation 308, host-resident FTL manager component 113 receives the FTL mapping information including the one or more translation layer entries from memory device 130. As described above, each translation layer entry includes the physical address of a corresponding logical block address in the identified sub-regions. At operation 310, host-resident FTL manager component 113 sends, to host system 120, a response to the host-resident translation layer read buffer command. In one embodiment, the response includes the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory]. Host system 120 can store the one or more translation layer entries in the host-resident FTL mapping table 125 … [0044] … the response packet 400 includes response packet header information 410, and a HPB sense data area including a number of translation layer entries (e.g., HPB entries) 420, 430, 440, and 450 [map units]”; note that the map loading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the one or more translation layer entries [map units] obtained from FTL mapping table 135 on memory device 130 [nonvolatile memory].  The select map unit is considered to be the one or more translation layer entries [map units] that is stored in the map loading buffer.  The one or more translation layer entries [map units] are considered to be encoded by forming the response that includes the response packet header information 410 and the one or more translation layer entries [map units])

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Balluchi to provide a memory system of Kaburaki having a controller that manages a cache, with a memory system of Balluchi having a host-resident translation layer mapping table with one or more translation layer entries corresponding to an active sub-region of a logical address space.  Doing so with the system of Kaburaki would provide a host-resident translation layer mapping table that maintains up-to-date FTL mapping information for a corresponding sub-region of a memory device.  (Balluchi, [0016])

Regarding claim 10, the combination of Kaburaki teaches the operating method according to claim 9.

Balluchi further teaches:
storing the encoded select map unit in a map uploading buffer; and  (FIGs. 1-4; [0018], [0029], [0040], [0044]; note that a map uploading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the response that includes the response packet header information 410 and the one or more translation layer entries [map units].  The one or more translation layer entries [map units] are considered to be encoded by forming the response that includes the response packet header information 410 and the one or more translation layer entries [map units])
transmitting the encoded select map unit stored in the map uploading buffer to the host according to whether a last map unit of the plurality of map units has been encoded.  (FIGs. 1-4; [0018], [0029], [0040], [0044], “[0043] in response to receiving a host-resident translation layer write command and writing the data associated with a logical block address to a physical address of memory device 130, host-resident FTL manager component 113 can generate the response packet 400 and send the response packet 400 to the host system 400 as a response to the host-resident translation layer write command”; note that the map uploading buffer is considered to include a memory or a storage, e.g., the local memory 119, in the memory sub-system 110 that is used by the memory sub-system controller 115 to store the response that includes the response packet header information 410 and the one or more translation layer entries [map units].  The one or more translation layer entries [map units] are considered to be encoded by forming the response that includes the response packet header information 410 and the one or more translation layer entries [map units].  A last map unit is considered to include the translation layer entry (e.g., HPB entry) 450 of the response packet and is also the last translation layer entry that is encoded into the response packet)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kaburaki to incorporate the teachings of Balluchi to provide a memory system of Kaburaki having a controller that manages a cache, with a memory system of Balluchi having a host-resident translation layer mapping table with one or more translation layer entries corresponding to an active sub-region of a logical address space.  Doing so with the system of Kaburaki would provide a host-resident translation layer mapping table that maintains up-to-date FTL mapping information for a corresponding sub-region of a memory device.  (Balluchi, [0016])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136